internal_revenue_service department of the treasury number release date index number in re taxpayer entity washington dc person to contact telephone number refer reply to cc intl plr-122313-01 date date legend tax years and individual a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file annual certifications pursuant to former sec_1_367_a_-3t g i for tax years and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process annual certifications as provided under sec_1_367_a_-3t g i should have been attached to taxpayer’s federal tax returns filed for tax years and individual a is the director of taxes for taxpayer individual a’s affidavit describes the circumstances surrounding the failure to attach the annual certifications to taxpayer’s federal_income_tax returns for tax years and the affidavit establishes that taxpayer relied upon individual a as he was responsible for overseeing the filing of taxpayer’s tax returns for those years sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or in re plr-122313-01 announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation former sec_1_367_a_-3t g i fixed the time to file the annual certifications therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the annual certifications pursuant to former sec_1_367_a_-3t g i for tax years and the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer sincerely allen goldstein reviewer office of the associate chief_counsel international
